


Exhibit 10.46
AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT
AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT, dated as of December 23, 2014
(this “Amendment”), between CMC LOAN FUNDING A, LLC (“Seller”), and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, a national banking association (“Buyer”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Repurchase Agreement (as defined below).
RECITALS
WHEREAS, Seller and Buyer are parties to that certain Uncommitted Master
Repurchase Agreement, dated as of February 5, 2014 (as amended, the “Repurchase
Agreement”); and
WHEREAS, Seller and Buyer have agreed, subject to the terms and conditions
hereof, that the Repurchase Agreement shall be amended as set forth in this
Amendment; and Colony Financial, Inc. (“Guarantor”) has agreed to make the
acknowledgements set forth herein.
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer agree as follows:
SECTION 1.Amendments to Master Repurchase Agreement.
(a)    Article 2 of the Repurchase Agreement is hereby amended by adding the
following new defined terms, in correct alphabetical order:
“Guarantor Substitution Date” shall have the meaning specified in Article 3(z).
“Joinder Agreement” shall mean an executed joinder agreement in the form of
Exhibit XIX of this Agreement.
“Pledgor Substitution Date” shall have the meaning specified in Article 3(aa).
“Replacement Guarantee Agreement” shall mean a guarantee agreement in
substantially the form of the Guarantee Agreement to be entered into on the
Guarantor Substitution Date by the Replacement Guarantor in favor of Buyer.
“Replacement Guarantor” shall mean CFI RE Masterco, LLC, a Delaware limited
liability company.

USActive 31780277.12

--------------------------------------------------------------------------------




“Replacement Pledge and Security Agreement” shall mean a pledge and security
agreement in substantially the form of the Pledge and Security Agreement to be
entered into on the Pledgor Substitution Date by the Replacement Pledgor in
favor of Buyer.
“Replacement Pledgor” shall mean a newly formed special purpose entity that is
an indirect, wholly-owned Subsidiary of Guarantor (or, if applicable,
Replacement Guarantor).
(b)    The defined terms, “Depository Agreement”, “Guarantee Agreement”,
“Guarantor”, “Pledge and Security Agreement”, “Pledgor” and “Seller”, as set
forth in Article 2 of the Repurchase Agreement, are hereby amended and restated
in their entirety to read as follows:
“Depository Agreement” shall mean that certain Depository Agreement, dated as of
November 11, 2014, among Buyer, Seller and KeyBank National Association, as
Depository, or any successor agreement thereto approved by Buyer in its sole
discretion.
“Guarantee Agreement” shall mean (a) prior to the Guarantor Substitution Date,
the Guarantee Agreement, dated as of February 5, 2014, made by Colony Financial,
Inc., a Maryland corporation, in favor of Buyer, and (b) on and after the
Guarantor Substitution Date, the Replacement Guarantee Agreement, in each case,
as amended, restated, supplemented or otherwise modified and in effect from time
to time.
“Guarantor” shall mean (a) prior to the Guarantor Substitution Date, Colony
Financial, Inc., a Maryland corporation, and (b) on and after the Guarantor
Substitution Date, the Replacement Guarantor.
“Pledge and Security Agreement” shall mean, individually or collectively, as the
context may require any or all of (a) that certain Amended and Restated Pledge
Agreement, dated as of March 26, 2014, by Colony Mortgage Sub A REIT, Inc. in
favor of Buyer, pledging all of CMC Loan Funding A, LLC’s Capital Stock to
Buyer, (b) (i) prior to the Pledgor Substitution Date, that certain Pledge
Agreement, dated as of December 23, 2014, by Colony Mortgage Sub B, LLC in favor
of Buyer, pledging all of CMC Loan Funding B, LLC’s Capital Stock to Buyer, and
(ii) on and after the Pledgor Substitution Date, the Replacement Pledge and
Security Agreement, and (c) any other pledge and security agreement approved by
Buyer in its sole discretion, pledging to Buyer all of the Capital Stock of a
Seller admitted to this Agreement pursuant to a Joinder Agreement, in each case,
as amended, restated, supplemented, replaced or otherwise modified from time to
time.
“Pledgor” shall mean, individually or collectively, as the context may require
(a) Colony Mortgage Sub A REIT, Inc., a Maryland corporation, (b) (i) prior to
the Pledgor Substitution Date, Colony Mortgage Sub B, LLC, a Delaware limited

-2-

--------------------------------------------------------------------------------




liability company, and (ii) on and after the Pledgor Substitution Date, the
Replacement Pledgor, and (c) any other pledgor, approved by Buyer in its sole
discretion, pursuant to a Pledge and Security Agreement.
“Seller” shall mean, individually or collectively, as the context may require,
the applicable entity identified as the “Seller” in the introductory paragraph
of this Agreement, and such other Sellers as may be approved by Buyer in its
sole discretion from time to time and admitted to this Agreement pursuant to a
Joinder Agreement.
(c)    Article 3 of the Repurchase Agreement is hereby amended by adding the
following new clauses (z) and (aa), in correct alphabetical order:
(z)    Upon Sellers’ written request, the Replacement Guarantor may sign and
deliver to Buyer the Replacement Guarantee Agreement, subject to the following:
(i) completion by Buyer of reasonable and customary due diligence of the
Replacement Guarantor, and (ii) Buyer’s receipt of customary legal opinions,
including as to the due formation, power and authority and good standing of the
Replacement Guarantor, no conflicts with organizational documents, no required
consents, no violations of law, execution and delivery by the Replacement
Guarantor and enforceability of the Replacement Guarantee Agreement against the
Replacement Guarantor. On the date upon which the conditions set forth above are
satisfied, and the Replacement Guarantor executes and delivers the Replacement
Guarantee Agreement (the “Guarantor Substitution Date”), the Replacement
Guarantor shall be considered Guarantor for all purposes of this Agreement, and
Colony Financial, Inc. shall be released as Guarantor under the Guarantee
Agreement (except for those provisions which, by their terms, are expressly
stated in the Guarantee Agreement to survive termination).
(aa)    Upon Sellers’ written request at any time, the Replacement Pledgor may
sign and deliver to Buyer the Replacement Pledge and Security Agreement, subject
to the following: (i) completion by Buyer of reasonable and customary due
diligence of the Replacement Pledgor, (ii) Buyer’s receipt of copies of all
documents evidencing the transfer of the Capital Stock of CMC Loan Funding B,
LLC to the Replacement Pledgor, effective upon the Pledgor Substitution Date,
(iii) Buyer’s receipt of UCC financing statements naming the Replacement Pledgor
as “Debtor”, Buyer as “Secured Party”, and adequately describing as “Collateral”
the Capital Stock of CMC Loan Funding B, LLC and (iv) Buyer’s receipt of
customary legal opinions, including as to the due formation, power and authority
and good standing of the Replacement Pledgor, no conflicts with organizational
documents, no required consents, no violations of law, execution and delivery by
the Replacement Pledgor, enforceability of the Replacement Pledge and Security
Agreement and valid grant and perfection opinions with respect to the security
interests in the Pledged Collateral granted thereby. On the date upon which the
conditions set forth above are satisfied, the Replacement Pledgor becomes owner
of the Capital Stock of CMC Loan Funding B, LLC, and the Replacement Pledgor
executes and delivers the Replacement Pledge

-3-

--------------------------------------------------------------------------------




and Security Agreement, together with delivery of a new certificated membership
interest of CMC Loan Funding B, LLC, assigned in blank (the “Pledgor
Substitution Date”), the Replacement Pledgor shall be considered the Pledgor in
respect of CMC Loan Funding B, LLC for all purposes of this Agreement, and
Colony Mortgage Sub B, LLC shall be released as Pledgor under the related Pledge
and Security Agreement (except for those provisions of the Pledge and Security
Agreement which, by their terms, are expressly stated to survive termination).
(d)    A new Article 29 is hereby added to the Repurchase Agreement, reading in
its entirety as follows:
ARTICLE 29.
JOINT AND SEVERAL LIABILITY
(a)     Each Seller hereby acknowledges and agrees that each Seller shall be
jointly and severally liable to Buyer to the maximum extent permitted by any
Requirement of Law for all representations, warranties, covenants, obligations
and indemnities of all of Sellers hereunder including, without limitation, all
of the Repurchase Obligations.
(b)    Each Seller hereby acknowledges and agrees that (i) the liability of each
Seller (A) shall be absolute and unconditional and shall remain in full force
and effect (or, as applicable, be reinstated) until all Repurchase Obligations
shall have been paid in full and the expiration of any applicable preference or
similar period pursuant to any Insolvency Law, or at law or in equity, without
any claim having been made before the expiration of such period asserting an
interest in all or any part of any payment(s) received by Buyer, and (B) until
such payment has been made, shall not be discharged, affected, modified or
impaired on the occurrence from time to time of any event, including any of the
following, whether or not with notice to or the consent of any or all of
Sellers, (1) the failure to give notice to each Seller of the occurrence of an
Event of Default, (2) the release, substitution or exchange by Buyer of any
Purchased Item (including, without limitation, any Purchased Asset) (whether
with or without consideration) or the acceptance by Buyer of any additional
collateral or the availability or claimed availability of any other collateral
or source of repayment or any nonperfection or other impairment of collateral,
(3) the release of any Person primarily or secondarily liable for all or any
part of the Repurchase Obligations, whether by Buyer or in connection with any
Act of Insolvency or other insolvency proceeding affecting any Seller or any
other Person who, or any of whose property, shall at the time in question be
obligated in respect of the Repurchase Obligations or any part thereof, (4) the
sale, exchange, waiver, surrender or release of any Purchased Item (including,
without limitation, any Purchased Asset), guarantee or other collateral by
Buyer, or (5) to the extent permitted by any Requirement of Law, any other
event, occurrence, action or circumstance that would, in the absence of this
Article 29, result in the release or discharge of any or all of

-4-

--------------------------------------------------------------------------------




Sellers from the performance or observance of any Repurchase Obligation,
(ii) Buyer shall not be required first to initiate any suit or to exhaust its
remedies against any Seller or any other Person to become liable, or against any
of the Purchased Items (including, without limitation, any Purchased Asset), in
order to enforce the Transaction Documents, and each Seller expressly agrees
that, notwithstanding the occurrence of any of the foregoing, each Seller shall
be and remain directly and primarily liable for all sums due under any of the
Transaction Documents, and (iii) on the disposition by Buyer of any of the
Purchased Items (including, without limitation, each of the Purchased Assets),
each Seller shall be and shall remain jointly and severally liable for any
deficiency.
(c)    Each Seller hereby agrees that, to the extent another Seller shall have
paid more than its proportionate share of any payment made hereunder, the
appropriate Seller shall be entitled to seek and receive contribution from and
against any other Seller which has not paid its proportionate share of such
payment; provided however, that the provisions of this clause shall in no
respect limit the obligations and liabilities of any Seller to Buyer, and,
notwithstanding any payment or payments made by any Seller (“Paying Seller”)
hereunder or any set-off or application of funds of Paying Seller by Buyer,
Paying Seller shall not be entitled to be subrogated to any of the rights of
Buyer against any other Seller or any collateral security or guarantee or right
of offset held by Buyer, nor shall Paying Seller seek or be entitled to seek any
contribution or reimbursement from the other Sellers in respect of payments made
by Paying Seller hereunder, until all amounts owing to Buyer by Sellers under
the Transaction Documents are paid in full. If any amount shall be paid to
Paying Seller on account of such subrogation rights at any time when all such
amounts shall not have been paid in full, such amount shall be held by Paying
Seller in trust for Buyer, segregated from other funds of Paying Seller, and
shall, forthwith upon receipt by Paying Seller, be turned over to Buyer in the
exact form received by Paying Seller (duly indorsed by the paying Seller to
Buyer, if required), to be applied against amounts owing to Buyer by Sellers
under the Transaction Documents, whether matured or unmatured, in such order as
Buyer may determine.
(d)    Each Seller shall remain fully obligated under this Agreement
notwithstanding that, without any reservation of rights against any Seller and
without notice to or further assent by any Seller, any demand by Buyer for
payment of any amounts owing to Buyer by any other Seller under the Transaction
Documents may be rescinded by Buyer and any the payment of any such amounts may
be continued, and the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
Buyer (including any extension or postponement of the time for payment or
performance or renewal or refinancing of any Repurchase Obligation), and this
Agreement and the other Transaction Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in

-5-

--------------------------------------------------------------------------------




accordance with its terms, as Buyer may deem advisable from time to time, and
any collateral security, guarantee or right of offset at any time held by Buyer
for the payment of amounts owing to Buyer by Sellers under the Transaction
Documents may be sold, exchanged, waived, surrendered or released. Buyer shall
not have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for amounts owing to Buyer by Sellers under the
Transaction Documents, or any property subject thereto.
(e)    Each Seller waives any and all notice of the creation, renewal, extension
or accrual of any amounts at any time owing to Buyer by any other Seller under
the Transaction Documents and notice of or proof of reliance by Buyer upon any
Seller or acceptance of the obligations of any Seller under this Agreement, and
all such amounts, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the obligations of Sellers under this Agreement; and all dealings
between Sellers, on the one hand, and Buyer, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
obligations of Sellers under this Agreement. Each Seller waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Seller with respect to any amounts at any time owing to Buyer by any
Seller under the Transaction Documents. Each Seller understands and agrees that
it shall continue to be liable under this Agreement without regard to (i) the
validity, regularity or enforceability of any other provision of this Agreement
or any other Transaction Document, any amounts at any time owing to Buyer by any
Seller under the Transaction Documents, or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by Buyer, (ii) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Seller against Buyer, or (iii) any other
circumstance whatsoever (with or without notice to or knowledge of Sellers)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of Sellers for any amounts owing to Buyer by Sellers under the
Transaction Documents, or of Sellers under this Agreement, in bankruptcy or in
any other instance. When pursuing its rights and remedies under this Agreement
or under any of the other Transaction Documents against any Seller or any of the
Purchased Items (including, without limitation, any or all of the Purchased
Assets), when making any demand hereunder against any Seller, Buyer may, but
shall be under no obligation to, make a similar demand on any other Seller, or
otherwise pursue such rights and remedies as it may have against any Seller or
any other Person or against any collateral security or guarantee related thereto
or any right of offset with respect thereto, and any failure by Buyer to make
any such demand, file suit or otherwise pursue such other rights or remedies or
to collect any payments from any Seller or any such other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Seller or any such other Person or any such
collateral security, guarantee or right of offset, shall not relieve any Seller
of any liability

-6-

--------------------------------------------------------------------------------




hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Buyer against any Seller.
As used herein, the term “demand” shall include the commencement and
continuation of any legal proceedings.
(f)    The Repurchase Obligations are full recourse obligations to each Seller,
and each Seller hereby forever waives, demises, acquits and discharges any and
all defenses, and shall at no time assert or allege any defense, to the
contrary.
(g)    Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of any Seller hereunder in respect of the
liabilities of the other Sellers under this Agreement and the other Transaction
Documents shall in no event exceed the amount which can be guaranteed by each
Seller under applicable federal and state laws relating to the insolvency of
debtors.
(e)    A New Exhibit XIX shall be added to the Repurchase Agreement in the form
attached to this Amendment.
SECTION 2.    Conditions Precedent. This Amendment shall become effective on the
first date on which this Amendment is executed and delivered by a duly
authorized officer of each of Seller, Buyer and Guarantor, along with such other
documents as Buyer or counsel to Buyer may reasonably request including, without
limitation, secretary certificates and bring down letters (affirming the legal
opinions provided to Buyer on the Closing Date), each dated as of the amendment
effective date (the “Amendment Effective Date”).
SECTION 3.    Representations and Warranties. On and as of the date first above
written, Seller hereby represents and warrants to Buyer that (a) it is in
compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Article 9 of the Repurchase
Agreement are true and correct in all respects as though made on such date
(except for any such representation or warranty that by its terms refers to a
specific date other than the date first above written, in which case it shall be
true and correct in all respects as of such other date).
SECTION 4.    Acknowledgments of Guarantor.  Guarantor hereby acknowledges (a)
the execution and delivery of this Amendment and agrees that it continues to be
bound by that certain Guarantee Agreement, dated as of February 5, 2014 (the
“Guarantee Agreement”), made by Guarantor in favor of Buyer to the extent of the
Obligations (as defined therein), as such obligations may be increased in
connection with the addition of Sellers under the Repurchase Agreement pursuant
to this Amendment, and (b) that, as of the date hereof, Buyer is in compliance
with its undertakings and obligations under the Repurchase Agreement, the
Guarantee Agreement and each of the other Transaction Documents.

-7-

--------------------------------------------------------------------------------




SECTION 5.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Transaction Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the Amendment
Effective Date, (a) all references in the Repurchase Agreement to the
“Transaction Documents” shall be deemed to include, in any event, this
Amendment, and (b) each reference to the “Repurchase Agreement” in any of the
Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended hereby.
SECTION 6.    Counterparts. This Amendment may be executed in counterparts, each
of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment in Portable
Document Format (.PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.
SECTION 7.    Costs and Expenses. Seller shall pay Buyer’s reasonable actual out
of pocket costs and expenses, including reasonable fees and expenses of
accountants, attorneys and advisors, incurred in connection with the
preparation, negotiation, execution and consummation of this Amendment.
SECTION 8.    Submission to Jurisdiction. Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the purpose of any suit, action or
proceeding brought to enforce its obligations under this Amendment or relating
in any way to this Amendment and (ii) waives, to the fullest extent it may
effectively do so, any defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.
To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment.
The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement. The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Section 8 shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against Seller or its
property in the courts of other jurisdictions.

-8-

--------------------------------------------------------------------------------




SECTION 9.    WAIVER OF JULY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AMENDMENT.
SECTION 10.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5‑1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.


[SIGNATURES FOLLOW]



-9-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 
BUYER:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
a national banking association organized under the laws of the United States
By:                  /s/ Thomas M. Cassino               
Name: Thomas M. Cassino
Title: Vice President
SELLER:
CMC LOAN FUNDING A, LLC,
a Delaware limited liability company
By:                  /s/ Mark M. Hedstrom                 
Name: Mark M. Hedstrom
Title: Vice President






Signature Page to Amendment No. 1 to Master Repurchase Agreement

--------------------------------------------------------------------------------




Acknowledged and Agreed:
COLONY FINANCIAL, INC., a Maryland corporation, in its capacity as Guarantor,
and solely for purposes of acknowledging and agreeing to the terms of this
Amendment:



By: /s/ Mark M. Hedstrom    
Name: Mark M. Hedstrom
Title: Vice President





Signature Page to Amendment No. 1 to Master Repurchase Agreement

--------------------------------------------------------------------------------




EXHIBIT XIX
FORM OF JOINDER AGREEMENT
JOINDER AGREEMENT
This JOINDER AGREEMENT (this “Agreement”), dated as of _____________, 20__, by
and among [______] (“New Seller”) and [__] (“Existing Sellers”) and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION (“Buyer”).
BACKGROUND
Existing Sellers and Buyer, entered into that certain Uncommitted Master
Repurchase Agreement, dated as of February 5, 2014 (as amended by that certain
Amendment No. 1 to Master Repurchase Agreement, dated as of December 23, 2014,
and as further amended, modified and/or restated from time to time, the
“Repurchase Agreement”), pursuant to which Existing Sellers have agreed to sell
to Buyer certain Eligible Assets upon the terms and subject to the conditions
set forth therein (each such transaction, a “Transaction”). Capitalized terms
used but not otherwise defined herein shall have the respective meanings given
to such terms in the Repurchase Agreement.
AGREEMENT


NOW, THEREFORE, in order to induce Buyer to enter into a Transaction with New
Seller, and in consideration of the substantial benefit the New Seller will
derive from Buyer entering into such Transaction, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the New Seller hereby agrees as follows:
1.In consideration of the New Seller becoming a Seller entitled to enter into a
Transaction with Buyer under and subject to the terms and conditions of the
Repurchase Agreement, the New Seller hereby agrees that, effective as of the
date hereof, the New Seller is, and shall be deemed to be, a “Seller” under the
Repurchase Agreement and each of the other Transaction Documents to which the
Seller is a party, and agrees that from the date hereof and so long as the
Repurchase Obligations remain outstanding, the New Seller hereby assumes the
obligations of a “Seller” under, and the New Seller shall perform, comply with
and be subject to and bound by each of the terms, covenants and conditions of
the Repurchase Agreement and each of the other Transaction Documents which are
stated to apply to or are made by a Seller. Without limiting the generality of
the foregoing, the New Seller hereby represents and warrants that (i) each of
the representations and warranties set forth in Article 9 of the Repurchase
Agreement are true and correct as to the New Seller on and as of the date hereof
and (ii) the New Seller has heretofore received true and correct copies of the
Repurchase Agreement and each of the other Transaction Documents as in effect on
the date hereof.
2.Without limiting the foregoing, each of the New Seller and Existing Sellers
agrees (i) that it is and shall be jointly and severally liable with each other
Seller to Buyer pursuant to Article 29 of the Repurchase Agreement, (ii) that it
is jointly and severally liable to pay the




--------------------------------------------------------------------------------




Repurchase Price for each Purchased Asset on the related Repurchase Date
therefor, (iii) to perform and pay all of the other Repurchase Obligations
applicable to any Seller under the Repurchase Agreement as if it were an
original party to the Repurchase Agreement, and (iv) to execute and deliver such
documents, instruments and other things as Buyer may reasonably request in
connection with such New Seller’s or Existing Seller’s obligations hereunder and
under the Repurchase Agreement and the other Transaction Documents.
3.In furtherance of the foregoing, the New Seller shall execute and deliver or
cause to be executed and delivered, at any time and from time to time, such
further instruments and documents, and shall do or cause to be done such further
acts, as may be reasonably necessary or proper in the opinion of Buyer to carry
out more effectively the provisions and purposes of this Agreement and the
Repurchase Agreement.
4.The Existing Sellers and the New Seller acknowledge and agree that, except as
modified hereby, the Repurchase Agreement and each of the other Transaction
Documents remain unmodified and in full force and effect and all of the terms,
covenants and conditions thereof are hereby ratified and confirmed in all
respects.
5.Notwithstanding any provision, covenant, agreement or requirement to the
contrary contained in this Agreement, the Repurchase Agreement or any other
Transaction Document, the Sellers agree to amend, restate, or otherwise modify
the Custodial Agreement, the Servicing Agreement and the Depository Agreement in
order to join the New Seller thereto.
6.New Seller hereby represents and warrants that its organizational documents
comply with Article 11(w) of the Repurchase Agreement.
7.THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS OR CHOICE
OF LAW PROVISIONS THEREOF THAT WOULD REQUIRE THE APPLICATIONS OF LAWS OF ANOTHER
JURISDICTION (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
[SIGNATURES ON FOLLOWING PAGES]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of New Seller and each Existing Seller has duly
executed this Agreement and delivered the same to the Buyer, as of the date and
year first above written.
 
 
NEW SELLER:
[ ]
 
By:
 
 
 
Name:
Title:
 
 
EXISTING SELLERS:
[ ]
 
By:
 
 
 
Name:
Title:
 
 
BUYER: 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
 
By:
 
 
 
Name:
Title:





